Exhibit 10.35
    






SIXTH AMENDMENT TO THE EMPLOYMENT AGREEMENT




THE SIXTH AMENDMENT TO THE EMPLOYMENT AGREEMENT (the “Amendment”) is made,
effective as of November 23, 2018, by Ross Stores, Inc. (the “Company”) and
Michael Balmuth (the “Executive”). The Executive and the Company previously
entered into an Employment Agreement, effective June 1, 2012 and amended
effective March 15, 2015, January 1, 2016, May 18, 2016, April 15, 2017 and July
3, 2018 and it is now the intention of the Executive and the Company to amend
the Employment Agreement as set forth below. Accordingly, the Company and the
Executive hereby agree as follows:


1.
Paragraph 4(c) of the Employment Agreement is hereby amended by adding the
following sentence at the end thereof: “Notwithstanding the foregoing, the
Executive’s target incentive annual bonus for the Company’s fiscal year
beginning in 2020 shall be 130% of his annualized base salary for such fiscal
year (i.e., without proration).”



Except for the amendment as set forth above, the Employment Agreement and all of
its terms remain in force and in effect.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first written above.




ROSS STORES, INC.
 
EXECUTIVE
 
 
 
/s/George P. Orban
 
/s/Michael Balmuth
George P. Orban
 
Michael Balmuth


Chairman of the Compensation Committee
 
 
 
 
 
Date: November 23, 2018
 
Date: November 20, 2018












